Hooker, J. (dissenting):
With the propriety or impropriety of the so-called Sunday laws, we, as a court, have nothing to do; our. function is to give effect to the statutes as they are enacted by the Legislature.
The Legislature has authority to protect the Christian Sabbath from desecration, by such laws as it may deem necessary, and it is the sole judge of the acts proper to be prohibited, with a view to the public peace on that day. (Neuendorff v. Duryea, 69 N. Y. 557; Matter of Rupp, 33 App. Div. 468; People v. Moses, 65 Hun, 161; Lindenmuller v. People, 33 Barb. 548.)
That the courts are not entirely blind to the reasons which underlie the enactment of Sunday laws is apparent from, the following quotations from the opinion in Matter of Rupp (supra): “ Our laws for the observance of the Sabbath are founded upon the command of God at Sinai that we should ‘ Remember the Sabbath Day to keep it holy.’ * * * The experience of mankind demonstrates that the setting apart of one day in seven is not only- conducive to the spiritual welfare of the people, but it is essential to the rest and recuperation which every one needs at stated intervals from the cares, burdens and anxieties of life. The Sabbath, therefore, is the result of the highest dictates of public policy ac well as of religious duty. The Sabbath existed before Constitutions or statutes and was sanctioned by the common law.”
The appeal is by the defendant from a judgment of conviction of a violation of section 265 of the Penal Code. The evidence disclosed that on Sunday in a large room, located on Atlantic avenue in the borough of Brooklyn, thedefendant produced moving pictures by means of a stereoptieon, upon canvas or some similar material; that a piano was played in connection with such pictures; that an *360admission fee was charged to the room, and that about 250 people were present viewing -the pictures and listening to the music.
Section 265 of the Penal Code provides as follows: “ All shoots ing, hunting, fishing, playing, horse racing, gaming or, other public sports, exercises or shows,.upon the first day of the week,' and all noise disturbing the peace of the day, are prohibited.”
One question for determination is whether the moving picture exhibition was a show, and if so, whether it was a public show within the meaning of section 265 of the Penal Code. The law is plainly written, and its meaning cannot be' obscured in. much doubt. The Century Dictionary defines “ show ” as a sight or spectacle, an exhibition ■ a pageant; a- play, • The numerous cases,at ' Special Term in the .different departments, which have dealt with . questions similar to that raised by this appeal* have all referred to the throwing of moving pictures upon a screen as a moving picture exhibition. The demonstration.was certainly a show. It is suggested that because the Legislature enacted section 277 of the Penal Code simultaneously with section 265, and therein forbade the performance of any tragedy, comedy, opera, ballet, farce, negro minstrelsy, dancing, wrestling, boxing with or without gloves, sparring Contest, trial of strength, or any part or parts therein, or any circus, equestrian, or dramatic performance or exercise,.or any.performance or exercise of jugglers, acrobats, club performances or rope dancers, on the first day of the week, and failed to declare against moving picture exhibitions therein,' it must not have intended that section 265 should cover exhibitions of this kind. There are two answers: First, section 265 is so plain that it needs no astute interpretation and successfully resists involved distinction and discrimination ; ■ and, second, it is provided by the latter part of section 277 that violations of its provisions áre the subject Of special penalties therein mentioned, in addition to the punishment provided for violation of section 265.
The Century Dictionary defines the term “public” as follows: Of or belonging to the people at large; relating to or affecting the whole people of á State, nation, or community; opposed to private / open iO all the people / shared in or to be shaved or participated, in or enjoyed by people at large ; not limited or restricted to any partícula,!' class of'.the community; as, a public meeting. .It is perfectly clear that any orderly person would have been ..permitted' to *361enter the room where the moving pictures were presénted by the defendant and view them as a part of the audience. The exhibition was not a pri vate one; it was the opposite, namely, a public exhibition or show, which might be shared or participated in by any unobjectionable members of the people at large. To deny that the moving picture exhibition was other than a public show violates the common and well-accepted meaning of the English words. It is said that the section refers to exhibitions or shows held out of doors rather than those held indoors because the reading of the section is that all shooting, hunting, fishing, playing, horse racing, gaming or other public sports, exercises or shows are prohibited. It may be admitted that hunting, fishing and horse racing are invariably enjoyed out of doors ; it cannot be doubted, however, that shooting, playing and gaming are often enjoyed within doors; so the distinction that the word “ public ” means out of doors must fall. But however this may be, all of the sports and.- exercises specifically named in the section may be treated as public, that is, they may be shared or participated in or enjoyed by the people at large; hence, when the Legislature provides that other sports, exercises or shows are prohibited on Sunday, it merely means that in addition to the public sports and exercises mentioned theretofore in the section, other sports, exercises and shows which may be shared or participated in or enjoyed by the people at large,, are also prohibited on Sunday.
It is also said that because the section furthers provides “ and all noise disturbing the peace of the day,” the fair construction thereof is that no public shows or exercises are prohibited unless they are accompanied by noise disturbing the peace of the Sabbath. The section does not so provide; in fact it provides exactly the contrary in plain language which is unmistakable; it prohibits public shows and also prohibits all noise disturbing the peace of the day. It is impossible to construct sentences in our language whose meaning is clearer than that of the sentence in this section. If, however, more must be said in relation to what the exact intent of the Legislature was in framing the chapter relating to offenses against religious liberty and conscience, it is to be noticed that distinct provision is made by section 259 as follows: “ The first day of the week being by general consent set apart for rest and religious uses, the law pro*362Mbits the doing on that'day of certain acts hereinafter specified," which are serious interruptions of the repose and religious liberty of ■ the community.” Shooting is by section 265 specifically mentioned, and hence under the. definition of section 259 shooting is deemed by the" Legislature to be a serious interruption of the repose and the religious liberty of the community. Public shows are likewise mentioned by section 265, and" under the same definition must be of the samé character of an.interruption. All noise disturbing the peace of the day is specifically mentioned in section 265, and under the same definition,, in addition to shooting and public shows, it is also’a serious interruption of the repose of the day. 1 am aware that the opinion of Judge Eabl in People v. Moses (140 N. Y. 214) was the expression of the views of but three members of the court, the "fourth member (to make a majority) concurring in the result upon a different ground. I think, however, that the following, from Judge Eabl’s opinion states the law, and I desire to"adopt it as my interpretation thereof: “We have, therefore, only to construe the statutes and ascertain whether they prohibit the act complained of. Section 259 of the Penal Code provides that ‘the first day of the week, being, by general consent set apart for rest and religious uses, the law prohibits the doing on that day of certain acts hereinafter specified, which are serious interruptions of the repose and religious liberty of the- community.’ .It is not the meaning of this section that every act which is claimed to be a violation thereof must, in fact, be a serious interruption of the repose and religious liberty of the community; but the Legislature in subsequent sections specified certain acts which are declared to be serious interruptions of the repose and religious liberty of the community-—acts, necessarily described in general and comprehensive" terms, which the law-makers believed had a general tendency to interfere with Sunday as a day of rest and religious worship. Section 263 prohibits all labor on Sunday, except* ing works of necessity or charity, and it matters not whether the. prohibited labor be. public or private ; wherever it. is performed it is prohibited. In section 265 particular acts are specified which are prohibited, as follows: ‘All shooting, hunting, fishing, playing, horse racing, gaming5or other public sport, exercises or shows upon, the first clay of the week, and all" noise disturbing the _peace of the *363day, are prohibited.’ In sections 266, 267 and 268 other acts are specially prohibited. It is thus seen that among the acts specially prohibited on Sunday is fishing. That is absolutely prohibited on Sunday everywhere and under all circumstances. It may be done in a community where it does not offend the sensibilities of any one; it may be done in such a manner as not to disturb the peace or interrupt the repose or religious liberty of the community, and yet the law is violated. It is quite unreasonable to suppose that the Legislature meant that whenever any of these acts are charged as a violation of the law an issue can be framed and tried as to their public, offensive or disturbing character. The Legislature has settled that matter by prohibiting them absolutely.”
I think the moving picture exhibition was a public show, which by section 265 of the Penal Code is prohibited on Sunday.
The sentence imposed by the court was that the defendant pay a fine of $100 or in default thereof bé committed for thirty days. The penalty was greater than the statute permits. The Court of Special Sessions had jurisdiction of the crime and, as held in Matter of Erbe (13 Misc. Rep. 404), the jurisdiction was exclusive. (See Steinert v. Sobey, 14 App. Div. 505, 509.) The offense for which the defendant was convicted was, however, punishable by a finé of not more than $10 or by imprisonment in the county jail not exceeding five days, or by both. (Penal Code, §§ 259, 260, 269.) It is not necessary to send the whole case back for a new trial, for where the sentence is not legal the appellate court may remedy the error in compliance with the law. (People ex rel. Stokes v. Riseley, 38 Hun, 282.) The judgment of conviction should, therefore, be modified by directing that the fine be $10, and as so modified affirmed.
Rich, J., concurred.
Judgment of the Court of Special Sessions reversed.